Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of June 10, 2011 (this “Amendment No. 2”), to the
Credit Agreement (as defined below) among Brocade Communications Systems, Inc.,
a Delaware Corporation, as Borrower (the “Borrower”), the Lenders party hereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

RECITALS

WHEREAS, the Borrower, the Lenders party thereto from time to time and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), are party
to that certain Credit Agreement dated as of October 7, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower desires
to refinance all of the outstanding Term Loans and to amend certain other
provisions of the Credit Agreement as specified and on the terms set forth
herein;

WHEREAS, on the Amendment No. 2 Effective Date (as defined below), the Borrower
intends to refinance all Term Loans outstanding immediately prior to the
Amendment No. 2 Effective Date (the “Existing Term Loans”) by converting such
Existing Term Loans into, or repaying such Existing Term Loans from the proceeds
of, replacement Term Loans (the “Replacement Term Loans”);

WHEREAS, subject to the terms and conditions set forth herein, each Term Loan
Lender that has executed and delivered a consent to this Amendment No. 2
substantially in the form of Exhibit A (a “Consent”, each such Term Loan Lender,
a “Continuing Term Loan Lender”) shall be deemed, upon the effectiveness of this
Amendment No. 2, to have converted all of its outstanding Term Loans immediately
prior to the Amendment No. 2 Effective Date (or such lesser amount allocated to
it by the Amendment No. 2 Arranger (as defined below)) into Replacement Term
Loans (the portion of any Existing Term Loans so converted into Replacement Term
Loans being referred to herein as the “Converted Term Loans”);

WHEREAS, each Person that has executed and delivered a joinder to this Amendment
No. 2 substantially in the form of Exhibit B (each such joinder, a “Joinder,”
and each such Person, an “Additional Term Loan Lender” and, together with the
Continuing Term Loan Lenders, the “Replacement Term Loan Lenders”) has agreed to
provide a commitment to provide Replacement Term Loans (each such Replacement
Term Loan being an “Additional Term Loan”) in an amount (or such lesser amount
allocated to it by the Amendment No. 2 Arranger) set forth on the signature page
of such Person’s Joinder on the Amendment No. 2 Effective Date (such amount with
respect to such Person, the “Additional Term Loan Commitment Amount”);

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

Refinancing Amendment

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.02 of the Credit Agreement also apply to this Amendment
No. 2.

SECTION 1.02. Replacement Term Commitments.

(a) Subject to the terms and conditions set forth herein, on the Amendment No. 2
Effective Date (i) each Continuing Term Loan Lender agrees to convert all of its
Existing Term Loans (or such lesser amount allocated to it by the Amendment
No. 2 Arranger) into Replacement Term Loans and (ii) each Additional Term Loan
Lender agrees to fund a Replacement Term Loan in a principal amount equal to the
Additional Term Loan Commitment Amount of such Additional Term Loan Lender (or
such lesser amount allocated to it by the Amendment No. 2 Arranger).

(b) Each Replacement Term Loan Lender, by delivering a Consent or a Joinder or
having otherwise executed a signature page to this Amendment No. 2 and funding,
or converting its Existing Term Loans into Replacement Term Loans on the
Amendment No. 2 Effective Date shall be deemed to have acknowledged receipt of,
and consented to and approved, this Amendment No. 2 (such consent and approval
effective as of the Amendment No. 2 Effective Date), each Loan Document and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or any class of Lenders on the Amendment No. 2
Effective Date. The commitments of the Replacement Term Loan Lenders are
several, and no Replacement Term Loan Lender shall be responsible for any other
Replacement Term Loan Lender’s failure to convert or make Replacement Term
Loans.

(c) Subject to the terms and conditions set forth herein, pursuant to
Section 10.01 of the Credit Agreement, effective as of the Amendment No. 2
Effective Date, for all purposes of the Loan Documents, (i) the Replacement Term
Loans shall constitute “Term Loans” and (ii) each Replacement Term Loan Lender
shall become a “Term Loan Lender” and a “Lender” (if such Replacement Term Loan
Lender is not already a Term Loan Lender or Lender prior to the effectiveness of
this Amendment No. 2 ) and shall have all the rights and obligations of a Lender
holding a Term Loan Commitment (or, following the making of a Replacement Term
Loan, a Term Loan).

(d) The Borrower directs the Administrative Agent to prepay the Existing Term
Loans (other than the Converted Term Loans) (such Term Loans, the “Non-Converted
Term Loans”) with the gross proceeds of the Additional Term Loans and cash
delivered by the Borrower to the Administrative Agent for such purpose promptly
after the receipt thereof. Accrued and unpaid interest on such Non-Converted
Term Loans to, but not including, the Amendment No. 2 Effective Date shall be
payable on the Amendment No. 2 Effective Date and the Borrower will make any
payments required under Section 3.05 of the Credit Agreement with respect to the
Non-Converted Term Loans in accordance therewith.

 

-2-



--------------------------------------------------------------------------------

(e) All Replacement Term Loans made on the Amendment No. 2 Effective Date by
Lenders of Converted Term Loans will have the same Types (in the same amounts)
as applicable at such time to the corresponding Converted Term Loans and will
have initial Interest Periods ending on the same dates as the Interest Periods
applicable at such time to the corresponding Converted Term Loans. No accrued
interest on the Converted Term Loans shall be payable on the Amendment No. 2
Effective Date (except to the extent such date is also a scheduled Interest
Payment Date under the Credit Agreement) and no amounts under Section 3.05 of
the Credit Agreement shall be payable in connection with such conversion.

SECTION 1.03. Amendment of Credit Agreement. Effective as of the Amendment No. 2
Effective Date, the Credit Agreement is hereby amended as follows:

(1) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:

“Converted Term Loans” has the meaning assigned thereto in the Amendment No. 2.

“Amendment and Waiver No. 1” means the Amendment and Waiver No. 1 to this
Agreement dated as of January 8, 2010 among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Amendment and Waiver No. 1 Effective Date” has the meaning assigned thereto in
the Amendment and Waiver No. 1.

“Amendment No. 2” means the Amendment No. 2 to this Agreement dated as of
June 10, 2011, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 2 Effective Date” has the meaning assigned thereto in the
Amendment No. 2.

(2) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Applicable Rate” means (a) in respect of the Revolving Credit Loans, (i) from
the Amendment No. 2 Effective Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(b) for the first full
fiscal quarter ending after the Amendment No. 2 Effective Date, 3.00% per annum
for Base Rate Loans and 4.00% per annum for Eurodollar Rate Loans, and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Senior Secured Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

-3-



--------------------------------------------------------------------------------

Applicable Rate for Revolving Credit Loans

 

Pricing

Level

  

Consolidated Senior Secured

Leverage Ratio

   Eurodollar
Rate
Loans      Base Rate
Loans  

1

   >1:50 to 1:00      400 bps         300 bps   

2

  

£ 1:50 to 1:00

but

>1:00 to 1:00

     375 bps         275 bps   

3

   £ 1:00 to 1:00      350 bps         250 bps   

and (b) in respect of the Term Loans, (i) from the Amendment No. 2 Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the first full fiscal quarter ending
after the Amendment No. 2 Effective Date, 1.375% per annum for Base Rate Loans
and 2.375% per annum for Eurodollar Rate Loans, and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate for Term Loans

Pricing

Level

  

Consolidated Senior Secured

Leverage Ratio

   Eurodollar
Rate
Loans    Base Rate
Loans

1

   >1:50 to 1:00    237.5 bps    137.5 bps

2

  

£ 1:50 to 1:00

but

>1:00 to 1:00

   225 bps    125 bps

3

   £ 1:00 to 1:00    200 bps    100 bps

Any increase or decrease in the Applicable Rate for Revolving Credit Loans or
Term Loans resulting from a change in the Consolidated Senior Secured Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply in respect of the
Revolving Credit Facility and Term Loan Facility as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until the Business Day after the date on which such Compliance
Certificate is actually delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply). Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).

In the event that any Compliance Certificate delivered pursuant to
Section 6.02(b) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate

 

-4-



--------------------------------------------------------------------------------

for such Applicable Period, (ii) the Applicable Rate shall be determined by
reference to the corrected Compliance Certificate (but in no event shall the
Lenders owe any amounts to the Borrower), and (iii) the Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.”

(3) The last sentence of the definition of “Base Rate” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Notwithstanding anything above to the contrary, the Base Rate shall not be
deemed to be less than 4.00% with respect to the Revolving Credit Facility.”

(4) The last sentence of the definition of “Eurodollar Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Notwithstanding anything above to the contrary, the Eurodollar Rate shall not
be deemed to be less than 3.00% with respect to the Revolving Credit Facility.”

(5) The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Maturity Date” means (i) with respect to the Revolving Credit Facility,
October 7, 2013 and (ii) with respect to the Term Loan Facility, October 31,
2014.”

(6) The definition of “Term Borrowing” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to (x) with respect to
Term Loans made on the Closing Date, Section 2.01(a) and (y) with respect to
Term Loans made on the Amendment No. 2 Effective Date, Section 1.02(a) of the
Amendment No. 2.”

(7) The definition of “Term Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term Loan” means (x) prior to the Amendment No. 2 Effective Date, an advance
made by any Term Lender under the Term Loan Facility on the Closing Date and
(y) on and following the Amendment No. 2 Effective Date, a Loan made pursuant to
Section 1.02(a) of the Amendment No. 2 (including Converted Term Loans).”

 

-5-



--------------------------------------------------------------------------------

(8) The chart in Section 2.07(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

Date

   Amount  

October 28, 2011

   $ 12,500,000   

January 27, 2012

   $ 12,500,000   

April 27, 2012

   $ 12,500,000   

July 27, 2012

   $ 12,500,000   

October 26, 2012

   $ 12,500,000   

January 25, 2013

   $ 12,500,000   

April 26, 2013

   $ 12,500,000   

July 26, 2013

   $ 12,500,000   

October 25, 2013

   $ 12,500,000   

January 24, 2014

   $ 12,500,000   

May 2, 2014

   $ 12,500,000   

August 1, 2014

   $ 12,500,000    Maturity Date for Term Loan Facility     


 

Any Outstanding          


Amount of Term Loans

 


  

SECTION 1.04. Post-Effectiveness Covenant

(a) Within sixty (60) days after Amendment No. 2 Effective Date, unless extended
in writing by the Administrative Agent in its sole discretion, with respect to
the Mortgaged Property, the Borrower shall deliver or shall cause the applicable
Loan Party to deliver, to the Administrative Agent the following:

(1) an executed amendment to the existing Mortgage (the “Mortgage Amendment” and
the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”) in form and substance reasonably acceptable to the Administrative
Agent;

(2) with respect to each existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance reasonably
satisfactory to the Administrative Agent and reasonably assures the
Administrative Agent as of the date of the endorsement that the Mortgaged
Property subject to the lien of the existing Mortgage is free and clear of all
defects and encumbrances subject only to Liens permitted under the Mortgage and
such date down endorsement shall be in form and substance reasonably acceptable
to the Administrative Agent;

(3) with respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the endorsement to the Mortgage Policy
contemplated in subparagraph (2) of this Section 1.05 and evidence of payment of
all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the recording of the
Mortgage Amendment and issuance of the endorsement to the Mortgage Policy
contemplated in subparagraph (2) of this Section 1.05;

 

-6-



--------------------------------------------------------------------------------

(4) a favorable opinion, addressed to the Administrative Agent and the Lenders
covering the due authorization, execution, delivery and enforceability of the
applicable Mortgage, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

(5) such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties.

ARTICLE II

Additional Amendments

SECTION 2.01. Additional Amendments of Credit Agreement.

(a) Effective as of the Amendment No. 2 Effective Date (as defined below), the
Credit Agreement is hereby amended as follows:

(1) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01 of the Credit Agreement:

““Additional Amount” means the sum (without duplication) of (i) 50% of Excess
Cash Flow of the Borrower accrued on a cumulative basis during the period (taken
as one accounting period) from the beginning of the fiscal quarter ending on
July 30, 2011 and ending on the last day of the fiscal quarter immediately
preceding the date of such proposed Restricted Payment, Investment, or payment,
prepayment, redemption or other acquisition of Indebtedness plus (ii) 100% of
the aggregate Net Cash Proceeds received by the Borrower subsequent to the
Amendment No. 2 Effective Date either (A) as contribution to its common Equity
Interest or (B) from the issuance and sale of its Equity Interests (excluding
sales to Subsidiaries of the Borrower) plus (iii) 100% of the net reduction in
Investments made pursuant to Section 7.03(o)(ii) in any Person resulting from
payments of interest on Indebtedness, dividends, repayments of loans or
advances, return on capital, or other transfer of assets to the Borrower or any
Guarantor from any other Person, or any sale or disposition of such Investments
by the Borrower or any Guarantor to any other Person, not to exceed in the case
of any Person the amount of Investments previously made by the Borrower or any
Guarantor in such Person.”

““Excess Cash Flow” means, for any Measurement Period, the excess (if any) of
(a) Consolidated EBITDA for such Measurement Period over (b) the sum (in each
case with respect to such Measurement Period) of (i) Consolidated Interest
Charges paid in cash by the Borrower and its Subsidiaries, (ii) scheduled or
mandatory principal repayments of Consolidated Funded Indebtedness made with
internally generated funds (other than repayments of Revolving Credit Loans,
Swingline Loans or any other revolving credit facility to the extent not
accompanied

 

-7-



--------------------------------------------------------------------------------

by any scheduled or mandatory permanent reduction in the lending commitments
related thereto), (iii) all income taxes actually paid in cash by the Borrower
and its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower
and its Subsidiaries with internally generated funds, and (v) fees, costs and
expenses and cash restructuring charges added back in the definition of
Consolidated EBITDA pursuant to clauses (a)(iv), (a)(v) and (a)(ix) in the
definition thereof.”

(2) The definition of “Cash Equivalents” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting appropriately as clause (i) thereof:

“Indebtedness issued by Persons with a rating of “A” or higher from S&P or “A2”
or higher from Moody’s with maturities of 24 months or less from the date of the
acquisition thereof;”

(3) The definition of “Consolidated Fixed Charges” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing clause (d) with the
following:

“[Reserved]”

(4) The definition of “Mortgaged Property” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by appropriately adding the following
proviso:

“; provided that “Mortgaged Property” shall not include any such real property
that has been Disposed of in compliance with Section 7.05.

(5) Section 7.02 is hereby amended by:

(1) replacing clause (x) in its entirety as follows:

“Indebtedness of the Borrower or any Guarantor owed to any Subsidiary that is
not a Loan Party; provided however, that such Indebtedness is unsecured and
subordinated to the Obligations; and”

(2) inserting appropriately as clause (z):

“all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.”

(6) Section 7.03(c) is hereby amended and restated in its entirety as follows:

“(i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested (net of

 

-8-



--------------------------------------------------------------------------------

return thereon) from the Amendment No. 2 Effective Date not to exceed the
greater of (A) $100 million and (B) 5% of the Borrower’s consolidated total
assets, determined in accordance with GAAP and at the time of such additional
Investment; provided that any Investment in the form of a loan or advance shall
be evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Collateral
Documents;”

(7) Section 7.03(o) is hereby amended and restated in its entirety as follows:

“other Investments not exceeding (i) $100,000,000 in the aggregate in any fiscal
year of the Borrower plus (ii) an aggregate amount not to exceed the then
Additional Amount; provided that the Additional Amount shall have been reduced
by the sum of (A) Restricted Payments made pursuant to Section 7.06(k)(ii) and
(B) any payments, prepayments, redemptions or other acquisitions of Indebtedness
pursuant to Section 7.12(a)(iii); provided further that in the case of clause
(ii) immediately above, on a Pro Forma Basis for such Restricted Payment, the
Consolidated Leverage Ratio shall be at least 0.25 to 1.00 lower than the
Consolidated Leverage Ratio required for the most recent Measurement Period as
set forth under Section 7.10(b)”

(8) Section 7.06 of the Credit Agreement is hereby amended by inserting
appropriately as clause (k) thereof:

“the Borrower and its Subsidiaries may make Restricted Payments so long as
immediately after giving effect to such Restricted Payment, the aggregate amount
for all Restricted Payments made on or after the Amendment No. 2 Effective Date
pursuant to this clause (k) shall not exceed (i) $25,000,000 plus (ii) the
Additional Amount then available, and no Default shall have occurred or be
continuing; provided that the Additional Amount shall have been reduced by the
sum of (A) Investments made pursuant to Section 7.03(o)(ii) and (B) any
payments, prepayments, redemptions or other acquisitions of Indebtedness
pursuant to Section 7.12(a)(iii), and in the case of clause (ii) immediately
above, on a Pro Forma Basis for such Restricted Payment, the Consolidated
Leverage Ratio shall be at least 0.25 to 1.00 lower than the Consolidated
Leverage Ratio required for the most recently ended Measurement Period under
Section 7.10(b); and”

(9) Section 7.06 of the Credit Agreement is hereby amended by inserting
appropriately as clause (l) thereof:

“the Borrower and its Subsidiaries may make Restricted Payments so long as
immediately after giving effect to such Restricted Payment on a Pro Forma Basis,
the Consolidated Leverage Ratio would be less than 2.00 to 1.00.”

(10) Section 7.12(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

-9-



--------------------------------------------------------------------------------

“make (or give any notice in respect thereof) any voluntary or optional payment
or prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of
the McData Notes, any Indebtedness permitted under Sections 7.02(g), (h), (i) or
(v) or any other subordinated Indebtedness; provided that the foregoing shall
not prohibit (i) any such payment, prepayment, redemption or acquisition with
the proceeds of any refinancing permitted by Section 7.02(d), 7.02(g), 7.02(i)
or 7.02(v), (ii) conversion of any Indebtedness into common stock of the
Borrower or (iii) other payments, prepayments, redemptions or other acquisitions
of Indebtedness permitted under Section 7.02(i) not exceeding (A) $100,000,000
in the aggregate in any fiscal year of the Borrower plus (B) an aggregate amount
not to exceed the then Additional Amount; provided further that, with respect to
each payment, prepayment, redemption or other acquisition made pursuant to
clause (iii) immediately above, (x) the Additional Amount shall have been
reduced by Investments made pursuant to Section 7.03(o)(ii) and Restricted
Payments made pursuant to Section 7.06(k)(ii), (y) immediately before and
immediately after giving effect to any such payment prepayment, redemption or
other acquisition, the Borrower and its Subsidiaries on a consolidated basis
shall have unrestricted cash and Cash Equivalents of at least $200,000,000 (it
being understood that, solely for purposes of this clause (y), any Lien on such
cash or Cash Equivalents in favor of the Secured Parties shall not cause such
cash and Cash Equivalents to be deemed to be restricted) and (z) no proceeds of
any Revolving Credit Borrowing shall be used to finance such repayment,
prepayment, redemption or other acquisition.”

ARTICLE III

Conditions to Effectiveness

SECTION 3.01. This Amendment shall become effective on the date (the “Amendment
No. 2 Effective Date”) on which:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrower and the Administrative Agent, either (x) counterparts of this Amendment
No. 2 signed on behalf of such parties or (y) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmissions of signed signature pages) that such parties have
signed counterparts of this Amendment No. 2.

(b) The Administrative Agent (or its counsel) shall have received from the
Replacement Term Loan Lenders and any other Required Lenders, either (x) a
Consent or a Joinder, as applicable, or counterparts to this Amendment No. 2
signed on behalf of such parties, or (y) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmissions of signed signature pages) that such parties have
signed a Consent or a Joinder or have otherwise signed counterparts of this
Amendment No. 2.

 

-10-



--------------------------------------------------------------------------------

(c) The Borrower shall have paid in full, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section 3.01
shall pay in full, (i) all of the Non-Converted Term Loans, (ii) all accrued and
unpaid fees and interest and premium, if applicable, with respect to the
Non-Converted Term Loans, and (iii) to the extent invoiced at least one Business
Day prior to the Amendment No. 2 Effective Date, any amounts payable pursuant to
Section 3.05 of the Credit Agreement with respect to the Non-Converted Term
Loans, such payments to be made with the cash proceeds of the Replacement Term
Loans to be made on the Amendment No. 2 Effective Date and other funds made
available by the Borrower to the Administrative Agent.

(d) All fees and expenses due to the Administrative Agent and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (the “Amendment No. 2 Arranger”) required to
be paid on the Amendment No. 2 Effective Date shall have been paid. All
reasonable fees and disbursements of counsel to the Administrative Agent and the
Amendment No. 2 Arranger in connection with this Amendment and the transactions
contemplated hereby shall have been paid, to the extent invoiced at least one
Business Day prior to the Amendment No. 2 Effective Date.

(e) The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment No. 2 Effective
Date, and the Replacement Term Loan Lenders shall have received a certificate of
a Responsible Officer dated the Amendment No. 2 Effective Date to such effect.

(f) The Administrative Agent shall have received a favorable legal opinion of
Cooley LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender and covering such matters as the Administrative Agent may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agent.

(g) The Administrative Agent shall have received a closing certificate executed
by the Secretary or Assistant Secretary (or a director in lieu thereof) of each
of the Borrower and the Guarantors dated the Amendment No. 2 Effective Date,
substantially in the form of the closing certificates delivered on the Closing
Date in connection with the Credit Agreement, and certifying (I) that there have
been no changes or amendments to the certificate or articles of incorporation or
organization of such Loan Party since the Amendment and Waiver No. 1 Effective
Date, (II) that there have been no changes or amendments to the bylaws,
memorandum and articles of association or operating (or limited liability
company) agreement of such Loan Party since the Amendment and Waiver No. 1
Effective Date, (III) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
this Amendment No. 2 and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, and (IV) as to the incumbency and specimen signature
of each officer executing this Amendment No. 2 on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary, Assistant Secretary or director executing the certificate
pursuant to this clause (g).

 

-11-



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a Loan Notice in a form
reasonably acceptable to the Administrative Agent requesting that the
Replacement Term Loan Lenders convert or make the Replacement Term Loans to the
Borrower on the Amendment No. 2 Effective Date.

(i) Each Loan Party set forth on Schedule I hereto shall have entered into a
reaffirmation agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

(j) Each Additional Term Loan Lender shall have received, if requested, one or
more Term Notes, payable to the order of such Additional Term Loan Lender, duly
executed by the Borrower, evidencing its Term Loans.

(k) A completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party relating
thereto) and, if any such Mortgaged Property is located in a special flood
hazard area, evidence of flood insurance in form and substance reasonably
acceptable to the Administrative Agent.

SECTION 3.02. The Administrative Agent shall notify the Borrower, the
Replacement Term Loan Lenders and the other Lenders of the Amendment No. 2
Effective Date. Notwithstanding the foregoing, the amendment effected hereby
shall not become effective, and the obligations of the Replacement Term Loan
Lenders hereunder to make Replacement Term Loans will automatically terminate,
if each of the conditions set forth or referred to in Section 3.01 hereof has
not been satisfied at or prior to 3:30 p.m., New York City time, on June 10,
2011.

ARTICLE IV

Miscellaneous

SECTION 4.01. Representations and Warranties.

(a) To induce the other parties hereto to enter into this Amendment No. 2, the
Borrower represents and warrants to each of the Lenders, including the
Replacement Term Lenders, and the Administrative Agent that, as of the Amendment
No. 2 Effective Date and after giving effect to the transactions and amendments
to occur on the Amendment No. 2 Effective Date, this Amendment No. 2 has been
duly authorized, executed and delivered by the Borrower and constitutes, and the
Credit Agreement, as amended hereby on the Amendment No. 2 Effective Date, will
constitute, legal, valid and binding obligations of the Loan Parties,
enforceable against each of the Loan Parties in accordance with their terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and good faith and fair dealing (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

-12-



--------------------------------------------------------------------------------

SECTION 4.02. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment No. 2 shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to establish a precedent for purposes
of interpreting the provisions of the Credit Agreement or entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment No. 2 shall apply to and be effective only with
respect to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein. Each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. The Borrower reaffirms its obligations under the Loan
Documents to which it is a party and the validity of the Liens granted by it
pursuant to the Collateral Documents.

(b) On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder,”
“thereof,” “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
No. 2 shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 4.03. Governing Law. This Amendment No. 2 shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 10.14 and 10.15 of the Credit Agreement shall apply to this
Amendment No. 2 to the same extent as if fully set forth herein.

SECTION 4.04. Costs and Expenses. To the extent contemplated by Section 10.04 of
the Credit Agreement, the Borrower agrees to reimburse the Administrative Agent
for its reasonable out of pocket expenses in connection with this Amendment
No. 2 and the transactions contemplated hereby, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.

SECTION 4.05. Counterparts. This Amendment No. 2 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment No. 2
by facsimile transmission or other electronic imaging means shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 4.06. Headings. The headings of this Amendment No. 2 are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their officers as of the date first above
written.

 

BROCADE COMMUNICATIONS SYSTEMS, INC. By:  

/s/ Richard Deranleau

  Name: Richard Deranleau   Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Administrative Agent, Swing Line
Lender and L/C Issuer By:  

/s/ Christina Felsing

  Name: Christina Felsing   Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 2

CONSENT (this “Consent”) to Amendment No. 2 (“Amendment”) to that certain Credit
Agreement, dated as of October 7, 2008, as amended as of January 8, 2010 (the
“Credit Agreement”), among Brocade Communications Systems, Inc., a Delaware
corporation (“Borrower”), the Lenders from time to time party thereto and the
Lenders party hereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Amendment.

Term Lenders

 

Box 1

   ¨         The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Existing Term Loan held
by such Lender (or such lesser amount allocated to such Lender by the Amendment
No. 2 Arranger) into a Replacement Term Loan in a like principal amount.

Box 2

   ¨         The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment. The undersigned Term
Loan Lender does not consent to convert any of its outstanding principal amount
of the Existing Term Loan held by such Lender into a Replacement Term Loan.

Revolving Credit Lenders

 

Box 3

   ¨         The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

Date: June [    ], 2011

 

  

 

  ,       

as a Term Loan Lender or Revolving Credit Lender

(type name of the legal entity)

 

     By:   

 

           Name:            Title:         [If a second signature is necessary:



--------------------------------------------------------------------------------

By:       Name:   Title:                                     ]

 

S-2



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of June [    ], 2011 (this “Agreement”), by and
among [ADDITIONAL TERM LOAN LENDER] (each, an “Additional Term Loan Lender” and,
collectively, the “Additional Term Loan Lenders”), Brocade Communications
Systems, Inc., a Delaware corporation (“Borrower”) and Bank of America, N.A.(the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 7, 2008, as amended as of January 8, 2010 and amended by Amendment No. 2
dated as of June [    ], 2011 (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
the Lenders party hereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term Loan Commitments with existing Term Loan
Lenders and/or Additional Term Loan Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term Loan Lenders shall become Lenders pursuant to one or more Joinder
Agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Term Loan Lender hereby agrees to provide the Additional Term
Loan Commitment set forth on its signature page hereto pursuant to and in
accordance with Section 1.02(a) of Amendment No. 2. The Additional Term Loan
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.

Each Additional Term Loan Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term Loan Commitments provided
pursuant to this Agreement shall constitute Additional Term Loan Commitments for
all purposes of the Credit Agreement and the other applicable Loan Documents.
Each Additional Term Loan Lender hereby agrees to make a Replacement Term Loan
to the Borrower in an amount equal to its Additional Term Loan Commitment on the
Amendment No. 2 Effective Date in accordance with Section 1.02(a) of Amendment
No. 2.



--------------------------------------------------------------------------------

Each Additional Term Loan Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 2 Arranger
or any other Additional Term Loan Lender or any other Lender or Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Term Loan Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Term Loan Lenders shall become Lenders under the Credit
Agreement and shall have the respective Additional Term Loan Commitment set
forth on its signature page hereto, effective as of the Amendment No. 2
Effective Date.

For each Additional Term Loan Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term Loan
Lender may be required to deliver to the Administrative Agent pursuant to
Section 3.01 of the Credit Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto. This Agreement is a “Loan Document.”

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

-2-



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF ADDITIONAL TERM LOAN LENDER] By:  

 

  Name:   Title: [If a second signature is necessary:

 

By:  

 

  Name:   Title:                                     ] Additional Term Loan
Commitments: $            

Signature Page to Joinder



--------------------------------------------------------------------------------

Brocade Communication Systems, Inc. By:  

 

  Name:   Title:

Signature Page to Joinder



--------------------------------------------------------------------------------

Accepted: Bank of America, N.A., as Administrative Agent By:  

 

  Name:   Title:

Signature Page to Joinder



--------------------------------------------------------------------------------

SCHEDULE I

Reaffirmation Agreement Parties

BROCADE COMMUNICATION SYSTEMS, INC.

FOUNDRY NETWORKS, LLC

INRANGE TECHNOLOGIES CORPORATION

McDATA CORPORATION

McDATA SERVICES CORPORATION

STRATEGIC BUSINESS SYSTEMS, INC.